Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/09/2021 regarding the combination of references Eggimann (US 1483290 A) and Hesch (US 20030193217 A1) as applied to the rejection of claim 1 as previously filed have been fully considered but they are not persuasive. The combination of Eggimann and Hesch does not suggest eliminating the functionality of the passage taught by Eggimann (Figure 1, 15) by introducing a continuous ventilation layer over it as taught by Hesch, and instead teaches modifying the lower wall of Eggimann (Figure 1, 2) such that the lower wall acts as an insulation part in view of the teachings of Hesch (see Hesch paragraph 0057). This combination would be obvious for one of ordinary skill in the art, and is reasonable to make since it inhibits heat transfer into or out of the vehicle cabin and improves vehicle climate control capabilities. 
Applicant’s arguments, see the section beginning , filed 02/09/2021, with respect to the rejection(s) of claim 6 under Eggimann in view have been fully considered and are persuasive.  Therefore, the rejection of claim 6 has been withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instance wherein the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities: the phrase "shown in Fig. 19" in paragraph 0032 should instead read "shown in Fig. 1B".  
Appropriate correction is required.
Claim Objections
Claim  objected to because of the following informalities:  the .  Applicant is reminded that the concept of ‘cold transfer’ as disclosed is not physically possible according to the laws of thermodynamics. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitation "to prevent heat or cold transfer . . ." should instead read "to prevent or limit heat transfer . . .".  Applicant is reminded that . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states discloses a switch “wherein the switch is configured such that in response to the roof temperature being lower than the cabin temperature, the passage is switched to the open mode.” However, tNotably, paragraphs Therefore, claim 1 is not supported 
Claim  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 discloses  The examiner notes that the applicant attempts to support this limitation in paragraph 0040 of the specification. However, paragraph 0040 of the specification also describes the switch as being comprised of “bi-metal planar members of hollow conical frustum shape . . .” which presents a pair of conflicting limitations because it is not geometrically possible for the switch to be planar and conical simultaneously. Because of this, the specification therefore does not provide adequate support for the claim language such that one of ordinary skill in the art such that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 7, 8, and 13 are rejected under 35 U.S. C. 112(a) by virtue of dependency on claim 1.
Claims 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 discloses a step wherein the switch is switched to an open mode when the roof temperature is lower than the cabin temperature. However, paragraphs 0031-0034 of the specification provide support for a method of cooling a cabin of a vehicle, wherein heat transfer is permitted when a switch disposed in a 
Claims 17-18 are rejected under 35 U.S. C. 112(a) by virtue of dependency on claim 16. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-9, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “switch” in claims 1, 3, 7-9, and 16-18 is used by the claim to mean “a bi-metal or tri-metal strip” that “converts a temperature change into mechanical displacement,” while the accepted meaning according to Merriam Webster is “a device for making, breaking or changing the connections in an electrical circuit.”  The term is indefinite because the specification does not clearly redefine the term. For the purposes of this rejection, the examiner 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: wherein the switch is configured such that in response to the roof temperature being lower than the cabin temperature, the roof temperature being above a threshold temperature and the cabin temperature being above the threshold temperature, the passage is switched to the open mode. 
Claim 16 discloses the step “fluidly coupling the roof with the cabin via a passage . . .” which is unclear because the roof and cabin being fluidly coupled, as disclosed by the specification, requires that the switch disposed at the discontinuity be switched to the open mode. The examiner interprets the step as meaning “providing a passage coupling the roof with the cabin . . .”, wherein “switching the passage to the open mode by the switch when a temperature of the roof is lower than a temperature of the cabin to fluidly couple the roof with the cabin.”
Claims 3, 7-9, and 13 are rejected under 35 U.S.C. 112(b) by virtue of dependency on Claim 1. 
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) by virtue of dependency on Claim 16. 
The examiner notes that the application of prior art would require substantial speculation on the scope of the claims by the examiner, and that the claims as recited do not appear to reflect the invention disclosed by the written description. Therefore, a thorough prior art search could not be completed and no prior art rejection follows. 
The lack of an art rejection should not be interpreted as an indication of allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762          

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762